                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:16-CR-145-22-TWT
 THOMAS PASBY
 also known as
 Ayo,
   Defendant.


                                     ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1153] of the Magistrate Judge recommending denying the

Defendant’s Motions to Suppress Wiretap Evidence [Doc. 451 & 728], Motion to

Sever [Doc. 691], Motion for Bill of Particulars and Motion to Dismiss [Doc. 714 &

946] and Motion for Disclosure of Confidential Informants and Cooperating

Witnesses [Doc. 1035].

      I will not repeat the analysis of the thorough and well-reasoned Report and

Recommendation.     The Motion for Disclosure of Confidential Informants and

Cooperating Witnesses is in effect a motion for early disclosure of the Government’s

witness list. For the reasons set forth in the Report and Recommendation, this is
inappropriate at this time. There has been no showing that Roviaro disclosure is

required at this time. Given the disclosures by the Government, the Motion for Bill of

Particulars should be denied. The Defendant’s Motion to Sever is premature. Given

the likelihood that the Defendants will be tried in groups, the issue can be revisited

when a trial plan is in place.             The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motions to Suppress

Wiretap Evidence [Doc. 451 & 728], Motion to Sever [Doc. 691], Motion for Bill of

Particulars and Motion to Dismiss [Doc. 714 & 946] and Motion for Disclosure of

Confidential Informants and Cooperating Witnesses [Doc. 1035] are DENIED.

         SO ORDERED, this 11 day of October, 2018.



                                          /s/Thomas W. Thrash
                                          THOMAS W. THRASH, JR.
                                          United States District Judge




T:\ORDERS\USA\16\16cr145-22\r&r1153.wpd           -2-
